DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 1/28/2022 are as follows:
	Claims 1-8, 12, 15, and 16 are canceled,
	Claims 9-11 and 13-14 are amended,
	Claims 9-11 and 13-14 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (U.S. Patent Publication No. 2012/0073786, “Sakashita”, previously cited) in view of Jindou et al. (U.S. Patent Publication No. 2016/0223265, “Jindou”, previously cited) and in further view of Kakizaki et al. (U.S. Patent Publication No. 2010/0281902, “Kakizaki”, previously cited). 

Regarding Claim 9, Sakashita discloses an air-conditioning indoor unit (figs 3-5) comprising: 
a casing (31a) disposed indoors; 
a fan (41) disposed inside the casing; 
a first heat exchanger (42): 
disposed inside the casing, and that includes a plurality of pipes (71, 72, 73) arranged side by side and one above another (fig 5); and 
a drain pan (40) disposed below the first heat exchanger, when the first  heat exchanger is used as a condenser, a subcooling area (42a) subcools a refrigerant flowing in an interior of the first heat exchanger (¶0127-0129), the subcooling area comprises one or more of the pipes disposed in the lower heat-exchange area, 
the drain pan includes:
 a bottom portion (see annotated fig 3 below) that is disposed below the first heat exchanger; and 
a wall portion (see annotated fig 3 below) that stands on the bottom portion and that is disposed on a downwind side of the first heat exchanger.

    PNG
    media_image1.png
    548
    841
    media_image1.png
    Greyscale


However, Sakashita does not explicitly disclose a first heat exchanger and a second heat exchanger disposed on a downwind side of the first heat exchanger, wherein in each heat exchanger the pipes are flat and multi-perforated;
a first header connected to first terminal ends of the fiat multi-perforated pipes; and
a second header connected to second terminal ends of the flat multi-perforated pipes;
the first and second heat exchanger further includes: 
a first partition plate disposed inside the first header that divides the first header into an upper first header and a lower first header along a longitudinal direction of the first header; and
a second partition plate disposed inside the second header on a same plane as the first partition plate, wherein the second partition plate divides the second header into an upper second header and a lower second header along a longitudinal direction of the second header,
the first and second partition plates further divide the heat exchanger into:
an upper heat-exchange area comprising the upper first header and the upper second header; 
a lower heat-exchange area comprising the lower first header and the lower second header; and
the upper heat-exchange are of each heat exchanger flows the refrigerant in opposite directions.
Jindou, however, discloses a first heat exchanger (30, figs 2-5) and second heat exchanger (60) disposed on a downwind side of the first heat exchanger, wherein in each heat exchanger the pipes are flat and multi perforated (see fig 7);
 a first header (40, 70) connected to first terminal ends of the fiat multi-perforated pipes; and
a second header (45, 80) connected to second terminal ends of the flat multi-perforated pipes;
the first and second heat exchanger further includes: 
a first partition plate (41, fig 5, 71, fig 6) disposed inside the first header that divides the first header into an upper first header (42, 75) and a lower first header (43, 77) along a direction of the first header; and
a second partition plate (46, see annotated fig 5 below, 81) disposed inside the second header on a same plane as the first partition plate (see annotated fig 5 below, same in fig 6), wherein the second partition plate divides the second header into an upper second header and a lower second header along a direction of the second header (see annotated fig 5 below, same in fig 6),
the first and second partition plates further divide the heat exchanger into:
an upper heat-exchange area (see annotated fig 5 below, same in fig 6) comprising the upper first header and the upper second header;
a lower heat-exchange area (see annotated fig 5 below, same in fig 6) comprising the lower first header and the lower second header; and
the upper heat-exchange are of each heat exchanger flows the refrigerant in opposite directions (see fig 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita to provide the first and second heat exchangers and pipe and header configuration of Jindou in order to improve the heat exchange capacity and efficiency of the system by providing more surface contact surface area of the fluids with the pipes and the perforated pipes would provide more heat exchange surface area than the standard round tubes of Sakashita. 
Jindou does not explicitly disclose wherein the direction the partition plates divide the header along is the longitudinal direction. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita, as modified, to have the heat exchanger sized such that the direction is the longitudinal direction (as shown below in annotated figure 5 of Jindou) in order to allow for the heat exchanger to optimally utilize the space within the casing and thus optimize the heat exchange capacity. 

    PNG
    media_image2.png
    896
    806
    media_image2.png
    Greyscale


Sakashita, as modified, does not explicitly disclose the first heat exchanger is arranged such that the entire subcooling area of the first heat exchanger is disposed at a position that is lower than an upper end of the wall portion of the drain pan. Kakizaki, however, disclose an air-conditioning unit (figure 4) wherein a heat exchanger (20, 21) is arranged such that the entire subcooling area (21) is disposed at a position that is lower than an upper end of a wall portion of the drain pan (40). Kakizaki teaches that by allowing the condensate to cool the refrigerant in the subcooling area the efficiency of the system is increased (¶0007-0012). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita, as modified, to have the subcooling area completely below the walls of the drain pan in order to ensure the condensate cools the refrigerant without hot air warming the refrigerant thus improving the efficiency of the system. 

	Regarding Claim 10, the combination of Sakashita, Jindou, and Kakizaki discloses all previous claim limitations. Sakashita further discloses wherein an area (surface area) of the upper heat-exchange area (upper half, see annotated fig 3 above) is larger than an area (surface area outside of drain pan) of the corresponding lower heat-exchange area (lower half, see annotated fig 3 above) in each heat exchanger.

Regarding Claim 11, the combination of Sakashita, Jindou, and Kakizaki discloses all previous claim limitations. Sakashita further discloses wherein at least a part of the subcooling area (42a) disposed at the upper end of the wall portion (see annotated fig 3 below). 

    PNG
    media_image3.png
    511
    917
    media_image3.png
    Greyscale



Regarding Claim 13, the combination of Sakashita, Jindou, and Kakizaki discloses all previous claim limitations. Sakashita further discloses wherein a blow-out port (36) is disposed in a lower portion of the casing (31a), the fan (41) is a centrifugal fan (¶0103), and the heat exchanger (42) is disposed to surround the centrifugal fan inside the casing (fig 4).

5.	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (Japanese Patent Publication JP2005164211A, “Akutsu”, previously cited) in view of Jindou et al. (U.S. Patent Publication No. 2016/0223265, “Jindou”, previously cited) and in further view of Kakizaki et al. (U.S. Patent Publication No. 2010/0281902, “Kakizaki”, previously cited). 

Regarding Claim 9, Akutsu discloses an air-conditioning indoor unit (figs 1-5) comprising: 
a casing (see annotated fig 1 below) disposed indoors; 
a fan (13) disposed inside the casing; 
a first heat exchanger (9): 
disposed inside the casing, and that includes a plurality of pipes (as can be in fig 1) arranged side by side and one above another (fig 1); and 
a drain pan (11) disposed below the heat exchanger, when the first heat exchanger is used as a condenser, the drain pan includes:
 a bottom portion (see annotated fig 1 below) that is disposed below the first heat exchanger; and 
a wall portion (see annotated fig 1 below) that stands on the bottom portion and that is disposed on a downwind side of the first heat exchanger. 


    PNG
    media_image4.png
    477
    639
    media_image4.png
    Greyscale


However, Sakashita does not explicitly disclose a first heat exchanger and a second heat exchanger disposed on a downwind side of the first heat exchanger, wherein in each heat exchanger the pipes are flat and multi-perforated;
a first header connected to first terminal ends of the fiat multi-perforated pipes; and
a second header connected to second terminal ends of the flat multi-perforated pipes;
the first and second heat exchanger further includes: 
a first partition plate disposed inside the first header that divides the first header into an upper first header and a lower first header along a longitudinal direction of the first header; and
a second partition plate disposed inside the second header on a same plane as the first partition plate, wherein the second partition plate divides the second header into an upper second header and a lower second header along a longitudinal direction of the second header,
the first and second partition plates further divide the heat exchanger into:
an upper heat-exchange area comprising the upper first header and the upper second header; 
a lower heat-exchange area comprising the lower first header and the lower second header; and
the upper heat-exchange are of each heat exchanger flows the refrigerant in opposite directions.
Jindou, however, discloses a first heat exchanger (30, figs 2-5) and second heat exchanger (60) disposed on a downwind side of the first heat exchanger, wherein in each heat exchanger the pipes are flat and multi perforated (see fig 7);
 a first header (40, 70) connected to first terminal ends of the fiat multi-perforated pipes; and
a second header (45, 80) connected to second terminal ends of the flat multi-perforated pipes;
the first and second heat exchanger further includes: 
a first partition plate (41, fig 5, 71, fig 6) disposed inside the first header that divides the first header into an upper first header (42, 75) and a lower first header (43, 77) along a direction of the first header; and
a second partition plate (46, see annotated fig 5 below, 81) disposed inside the second header on a same plane as the first partition plate (see annotated fig 5 below, same in fig 6), wherein the second partition plate divides the second header into an upper second header and a lower second header along a direction of the second header (see annotated fig 5 below, same in fig 6),
the first and second partition plates further divide the heat exchanger into:
an upper heat-exchange area (see annotated fig 5 below, same in fig 6) comprising the upper first header and the upper second header;
a lower heat-exchange area (see annotated fig 5 below, same in fig 6) comprising the lower first header and the lower second header; and
the upper heat-exchange are of each heat exchanger flows the refrigerant in opposite directions (see fig 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita to provide the first and second heat exchangers and pipe and header configuration of Jindou in order to improve the heat exchange capacity and efficiency of the system by providing more surface contact surface area of the fluids with the pipes and the perforated pipes would provide more heat exchange surface area than the standard round tubes of Sakashita. 
Jindou does not explicitly disclose wherein the direction the partition plates divide the header along is the longitudinal direction. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita, as modified, to have the heat exchanger sized such that the direction is the longitudinal direction (as shown below in annotated figure 5 of Jindou) in order to allow for the heat exchanger to optimally utilize the space within the casing and thus optimize the heat exchange capacity. 

    PNG
    media_image2.png
    896
    806
    media_image2.png
    Greyscale

Sakashita, as modified, does not explicitly disclose the first heat exchanger is arranged such that the entire subcooling area is disposed at a position that is lower than an upper end of the wall portion of the drain pan. Kakizaki, however, disclose an air-conditioning unit (figure 4) wherein a heat exchanger (20, 21) is arranged such that the entire subcooling area (21) is disposed at a position that is lower than an upper end of a wall portion of the drain pan (40). Kakizaki teaches that by allowing the condensate to cool the refrigerant in the subcooling area the efficiency of the system is increased (¶0007-0012). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita, as modified, to have the subcooling area completely below the walls of the drain pan in order to ensure the condensate cools the refrigerant without hot air warming the refrigerant thus improving the efficiency of the system. 

Regarding Claim 14, the combination of Akutsu, Jindou, and Kakizaki discloses all previous claim limitations. Akutsu further discloses wherein the casing further comprises:
 a blow-out port (5) in a side of the casing; 
a heat exchanger chamber (1A) that communicates with the blow-out port; and 
a blowing chamber (1B) that communicates with the heat exchanger chamber via a partition plate (3, ¶0007), the heat exchanger is disposed in the heat exchanger chamber, and the fan (13) is disposed in the blowing chamber (fig 1).
	
Response to Arguments
6.	Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 7-8 and 9-10) that Sakashita, Akutsu, and Jindou fail to teach a subcooling area a lower heat-exchange area of the first exchanger. However, these references are not being relied upon to teach the limitation’s of the subcooling area, rather Kakizaki is relied upon to teach the limitations of the subcooling area as outlined above in the rejection. 
b.	Applicant argues (8-9 and 10-11) that Kakizaki teaches a separate subcooling heat exchanger rather than a sub-cooling area of heat exchanger. The Examiner respectfully disagrees; the subcooling area 21 of Kakizaki is part of the same overall evaporator assembly 19 and thus part of the same heat exchanger. There is nothing in the claim language or specification inhibit this interpretation and further a person of ordinary skill in the art would understand that the location of the subcooler below a wall would still be applicable to the heat exchanger of Jindou. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763